UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-53978 EVCARCO, INC. (Exact name of registrant as specified in its charter) Nevada 26-3526039 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 7703 Sand Street Fort Worth, Texas 76118 (Address of principal executive offices) (Zip Code) (817) 595-0710 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYeso No 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 21, 2012, there were 11,080,322 shares of Common Stock, $0.001 par value; and 8,000,000 shares of Class B Convertible Preferred Stock, $0.001 par value. 2 EVCARCO, INC. TABLE OF CONTENTS Index Page Number PART I FINANCIAL INFORMATION ITEM 1. Financial Statements F-1 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 ITEM 3. Quantitative and Qualitative DisclosuresAbout Market Risk 6 ITEM 4. Controls and Procedures 6 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 7 ITEM 1A. Risk Factors 7 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 ITEM 3. Defaults Upon Senior Securities 7 ITEM 4. Mine Safety Disclosures 7 ITEM 5. Other Information 7 ITEM 6. Exhibits 8 SIGNATURES 8 3 PART I - FINANCIALINFORMATION ITEM 1. FINANCIAL STATEMENTS EVCARCO, INC. AND SUBSIDIARY INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Consolidated Financial Statements Consolidated Balance Sheets as ofJune 30, 2012 (Unaudited) and December 31, 2011 F-2 Consolidated Statements of Operations for the Three and the Six Months EndedJune 30, 2012 and 2011 (Unaudited) F-3 Consolidated Statement of Stockholders' Deficit for the Six Months Ended June 30, 2012 (Unaudited) F-4 Consolidated Statements of Cash Flows for theSixMonths EndedJune 30, 2012and 2011 (Unaudited) F-5 Condensed Notes to Consolidated Financial Statements F-6 to F-12 F-1 EVCARCO, Inc. and Subsidiary Consolidated Balance Sheets June 30, 2012 December 31, 2011 (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts Receivable - Inventory Other receivables Prepaid expenses - Total current assets Property and equipment Accumulated depreciation ) ) Property and equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Accrued interest (related parties) Deferred rent - Other payables Convertible notes payable Loans payable to shareholders Total current liabilities Commitments and contingencies Stockholders' deficit 15,000,000 shares Class A Convertible Preferred Stock Authorized at $0.001/par value ($1.00 liquidation preference), no shares issued and outstanding - - 75,000,000 shares Class B Convertible Preferred Stock Authorized at $0.001/par value ($5.00 liquidation preference), 8,000,000 and 1,500,000 shares issued and outstanding, respectively 900,000,000 shares Common Stock Authorized at $0.001/par value 9,580,322 and 1,336,930 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying footnotes are an integral part of these financial statements. F-2 EVCARCO, Inc. and Subsidiary Consolidated Statements of Operations For the Three Months Ended For the Six Months Ended Jun. 30, 2012 Jun. 30, 2011 Jun. 30, 2012 Jun. 30, 2011 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Total Revenues Cost of goods sold Gross Profit Sales and marketing expenses General and administrative expenses Depreciation and amortization Total Operating Expenses Operating Loss ) Other income/(loss) Interest income - - - 37 Interest expense (related parties) Interest expense ) Total Other Loss ) Loss before income taxes ) Income tax (expense) benefit - Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying footnotes are an integral part of these financial statements. F-3 EVCARCO, Inc. and Subsidiary Consolidated Statement of Stockholders' Deficit Class B Convertible Additional Common stock Preferred stock paid-in Accumulated Shares Amount Shares Amount capital deficit Total Balance December 31, 2011 $ ) $ ) Stock issued for note conv. @ $0.0450/sh. Jan. 2012 89 - - Stock issued for note conv. @ $0.0250/sh. Jan. 2012 76 - - Stock issued for note conv. @ $0.0225/sh. Jan. 2012 - - Stock issued for note conv. @ $0.0350/sh. Jan. 2012 43 - - Stock issued for debt conv. @ $0.0325/sh. Jan. 2012 - - Stock issued for note conv. @ $0.0600/sh. Feb. 2012 86 - - Stock issued for note conv. @ $0.0225/sh. Feb. 2012 72 - - Stock issued for note conv. @ $0.0450/sh. Feb. 2012 22 - - Stock issued for note conv. @ $0.0500/sh. Feb. 2012 - - Stock issued for note conv. @ $0.0325/sh. Feb. 2012 - - Stock issued for note conv. @ $0.0650/sh. Feb. 2012 - - Stock issued for note conv. @ $0.0800/sh. Feb. 2012 44 - - Stock issued for note conv. @ $0.0500/sh. Feb. 2012 - - Stock issued for loan @ $0.0021/sh. Feb. 2012 - - Stock issued for note conv. @ $0.0650/sh. Mar. 2012 - - Stock issued for settlement Mar. 2012 36 - - ) - Stock issued for note conv. @ $0.0250/sh. Mar. 2012 - - Stock issued for note conv. @ $0.0325/sh. Mar. 2012 - - Stock issued for note conv. @ $0.0400/sh. Mar. 2012 85 - - Stock issued for note conv. @ $0.0325/sh. Apr. 2012 - - Stock issued for note conv. @ $0.0250/sh. Apr. 2012 - - Stock issued for note conv. @ $0.0400/sh. Apr. 2012 - - Stock issued for loan @ $0.0014/sh. Feb. 2012 - - Stock issued for note conv. @ $0.0250/sh. May 2012 - - Stock issued for note conv. @ $0.0350/sh. May 2012 - - Stock issued for settlement May 2012 5 - - (5
